11/27/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0379



                            No. DA 20-0379

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

CLAYTON LEE WELLKNOWN,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including January 4, 2021, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                      Beth Baker
                                                          Justice, Montana Supreme Court
                                                                 November 27 2020